DETAILED ACTION
Response to Amendment
The Amendment filed 22 June 2022 has been entered.  Claims 1-11 and 24-26 remain pending in the application.  Claims 12, 13, 15-20, and 23 were previously withdrawn as being drawn to a non-Elected Invention.  Claims 21 and 22 are canceled.  The Non-Final Office Action was mailed 22 March 2022. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-11, 24, and 25 are rejected under 35 U.S.C. 103 as obvious over Graham (3,664,420) (cited previously in Conclusion).
Regarding independent claim 1, Graham discloses A fracturing fluid (abstract “A fluid containing suspended particles of petroleum coke is injected into a fracture”) comprising: 
a carrier fluid (e.g., Col. 6, lines 20-21 “a gelled water … is used as the suspending fluid”); and 
uncoated fluid coke proppant particulates (e.g., Col. 6, lines 24-25 “The suspended coke particles” and Col. 4, lines 15-24 “Although the petroleum coke by-product from any of the petroleum coking processes can be used, it is preferred that the by-product of the process known as fluid coking be used. … The particle sizes of the coke by-product are such that they can be used in the form at which they are discharged from the refinery. Because of its small particle size, the coke exhibits the property of flowability; hence the name fluid coke”; note that if these are using “in the form at which they are discharged,” they must be uncoated) having a bulk density of 61.0 pounds/cubic foot (Col. 4, line 30).
Regarding the bulk density, as above, Graham discloses a bulk density of 61.0 lb/ft3, which is ~0.98 g/cm3.  Nevertheless, Graham also discloses this bulk density corresponds to a particle density of 1.3 g/cm3 (Col. 4, line 28), and further that the fluid coke can be provided with a “specific gravity of from 0.9 to 1.3” which “permits it to be easily suspended in most fracturing fluids” (Col. 4, lines 38-40).  Assuming a similar shape as the 1.3 g/cm3 sample having 0.98 g/cm3 bulk density, fluid coke from 0.9-1.3 g/cm3 would correspond to ~0.68-0.98 g/cm3 bulk density.  Accordingly, although silent to the exact bulk density as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to include:
“uncoated fluid coke proppant particulates having a bulk density of less than about 0.9 g/cm3,”
in order to provide fluid coke within the general conditions disclosed by Graham with a density which “permits it to be easily suspended in most fracturing fluids.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 2, as above, fluid coke from 0.9-1.3 g/cm3 would correspond to ~0.68-0.98 g/cm3 bulk density.  Accordingly, although silent to the exact bulk density as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to include “wherein the fluid coke proppant particulates have a bulk density of less than about 0.8 g/cm3,” in order to provide fluid coke within the general conditions disclosed by Graham with a density which “permits it to be easily suspended in most fracturing fluids.”  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 4, Graham discloses wherein the fluid coke proppant particulates have one or more of: (a) a carbon content of about 75 wt% to about 93 wt% (Col. 4, line 30 “weight percent carbon 90.0”), (b) a weight ratio of carbon to hydrogen of about 30:1 to about 50:1, (c) an impurities content of about 5 wt% to about 25 wt%, (d) a sulfur content of about 3 wt% to about 10 wt% (Col. 4, line 31 “weight percent sulfur 5.0”), and (e) a nitrogen content of about 0.5 wt% to about 3 wt%.
Regarding claim 5, Graham discloses “The fracturing operation was begun by first testing the system at a pressure of 9,700 psig” (Col. 7, lines 21-22).  Although this does not describe the crush strength of the fluid coke, they would be presumably on a similar order of magnitude.  Accordingly, although silent to the exact bulk density as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to include “wherein the fluid coke proppant particulates have a crush strength of about 3000 psi to about 12,000 psi,” in order to provide fluid coke within the general conditions disclosed by Graham suitable for the expected conditions.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 6 and 7, Graham discloses the sample fluid coke particles are “generally spherical” in particle shape (Col. 4, line 34).  Accordingly, although silent to the exact Krumbein values as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to include:
(claim 6) wherein the fluid coke proppant particulates have a Krumbein roundness value of > 0.6; and/or
(claim 7) wherein the fluid coke proppant particulates have a Krumbein sphericity of > 0.6,
in order to provide fluid coke within the general conditions disclosed by Graham.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 8, Graham discloses the sample fluid coke to be 50-200 mesh particle size (90%) (Col. 4, line 33), which is 75-300 µm.  Accordingly, although silent to the exact particle size as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to include “wherein the fluid coke proppant particulates have an average particle size distribution in the range of about 100 µm to about 400 µm,” in order to provide fluid coke within the general conditions disclosed by Graham suitable for the expected conditions.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 9, 10, and 24, Graham discloses “a gelled water … is used as the suspending fluid” (Col. 6, lines 20-21), “gelled water” presumably including “a gelled-water fluid consisting of 238 barrels of fresh water, 238 pounds of the gelling agent, 95 pounds of a cross-linking agent for the gelling agent” (Col. 7, lines 43-46).  Accordingly, Graham discloses:
(claim 9) wherein the carrier fluid is an aqueous carrier fluid; and further
(claim 10) wherein the aqueous carrier fluid is a gelled aqueous carrier fluid; and/or
(claim 24) wherein the carrier fluid comprises a cross-linked gelling agent.
Regarding claim 25, Graham discloses “The concentrations in which the coke particles are employed will depend somewhat upon the volume of the treatment and the dimensions of the desired dynamic geometry. Because the coke is easily suspended in the carrier fluid it can be blended into the carrier fluid at high concentrations. Field tests have shown that slurries containing from 100 to 150 pounds of coke per barrel of fluid can be successfully injected into the formation” (Col. 5, lines 31-38).
Assuming a particle density of 1.3 g/cm3, 100 pounds coke per barrel fluid is ~38 vol%.  Because the 100-150 lbs/bbl concentration is “high concentrations” for Graham, this means Graham discloses including lower amounts than ~38 vol% as well.  Accordingly, although silent to the exact maximum concentration as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to include “wherein a maximum concentration of fluid coke proppant particulates in the fracturing fluid is about 2.5 vol% to about 20 vol%,” in order to provide fluid coke within the general conditions disclosed by Graham suitable for the expected conditions.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Graham as in claim 1, and further in view of Terry (3,700,032) (cited previously).
Regarding claim 11, Graham discloses providing a proppant after the fluid coke (Col. 5, lines 1-2), but not with it.
Terry teaches “A fracturing method wherein a fluid containing particles of petroleum coke are injected into a subterranean formation at a pressure sufficient to open a fracture therein” (abstract) wherein “Laboratory tests indicate that petroleum coke at certain concentrations is somewhat more effective in reducing spurt volume and steady state leak-off rate than an equal weight concentration of silica flour” (Col. 4, lines 30-34) and “During injection operations, the fluid coke can be blended into the stream by use of conventional blending equipment. The fluid containing the additives is pumped through the well conduit at a rate and pressure sufficient to open a fracture in the formation. Rates commonly employed in fracturing operations range between about 5 and 50 barrels per minute. After a fracture of the desired geometry has been generated, propping agent particles can be blended into the fluid and carried into the fracture” (Col. 6, lines 41-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to include “second proppant particulates composed of a material that is not a fluid coke material” in the fluid, in order to use the fluid coke as a fluid loss control additive in a proppant-bearing fluid.

Claim 26 is rejected under 35 U.S.C. 103 as obvious over Graham as in claim 1, as evidenced by Jaros (4,036,750).
Regarding claim 26, Graham provides all elements, but does not specify the typical carbon to hydrogen ratio of fluid coke. 
Nevertheless, this appear to be a typical weight ratio of carbon to hydrogen.  For example, Jaros provides evidence of this, stating “the coking zone being maintained at a temperature in the range of from about 980° to about 990°F in order to form a fluid coke material having the following characteristics: carbon, 86.75 weight %; hydrogen, 2.79 weight %; sulfur, 5.1 weight %; ash, 0.12 weight %; and having a surface area of 12 m2/gm” (Col. 16, lines 40-42).  This is a ~31:1 ratio.
Accordingly, although silent to the exact carbon to hydrogen ratio as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to include “wherein the fluid coke proppant particulates have a weight ratio of carbon to hydrogen of about 30:1 to about 50:1,” in order to provide fluid coke within the general conditions disclosed by Graham suitable for the expected conditions.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Response to Arguments
Applicant’s arguments filed 22 June 2022 with respect to claims rejected under 35 USC § Cho have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made over Graham.
Nevertheless, as above, claim 3 is allowable over the Prior Art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Wawrzos (2009/0075847) teaches “chemically and thermally inert spherical carbon beads” (abstract) such as “fluid coke” having “a true density, as measured by using a pycnometer, of from about 1.45 g/cc to about 2.2 g/cc” ([0009]).  However, this reference fails to provide any data regarding the bulk density, and typical closest packing (~74%) would result in a bulk density of ~1.07-1.63 g/cc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674